      Case 2:03-cr-00434-ER Document 154 Filed 02/08/21 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA         :       CRIMINAL ACTION
                                 :       NO. 03-434
     v.                          :
                                 :
AQUIL BOND                       :
                                 :

                                 ORDER

          AND NOW, this 8th day of February, 2021, after

considering Defendant’s Motion under 28 U.S.C. § 2255 (ECF No.

137) and Memorandum in Support (ECF No. 141) and the Responses

thereto (ECF Nos. 138, 145), it is hereby ORDERED that

Defendant’s Motion (ECF No. 137) is DENIED for the reasons set

forth in the accompanying memorandum.




          AND IT IS SO ORDERED.



                           _/s/ Eduardo C. Robreno_______
                           EDUARDO C. ROBRENO, J.
